DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. (JP2000-177038, see machine translated version) in view of Soejima et al. (US Patent Application No. 2010/0224316).
Regarding claim 1, Shindo et al. teach a method for producing a self-adsorbing foam sheet (paragraphs [0001], [0008], [0009]), the method comprising making a resin composition for a self-adsorbing foam sheet, the resin composition including 100 parts by weight of an acrylate ester copolymer resin (paragraphs [0009], [0017], [0023]) and 3 to 5 parts by weight of a carbodiimide crosslinking agent which reads on Applicant’s claimed range of 1 to 20 parts by mass (paragraph [0021]), foaming the resin composition, to obtain foam of the resin composition (paragraphs [0009], [0023]); and shaping the foam into a sheet and after that, carrying out crosslinking reaction on the (meth)acrylic acid ester copolymer resin (paragraphs [0009], [0023], [0024]).
Shindo et al. fail to teach wherein the copolymer resin includes an N-methylol group, and whose glass transition temperature is -10 °C or less.  However, Soejima et al. teach a resin composition (page 1, paragraph [0014], page 4, paragraphs [0048]-[0051]) comprising a (meth)acrylic acid ester copolymer resin which includes an N-methylol group (page 4, paragraphs [0048]-[0051]), and whose glass transition temperature is -40 °C to 30 °C which reads on Applicant’s claimed range of -10 °C or less (page 1, paragraph [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the copolymer resin of Soejima et al. in the composition of Shindo et al. in order to exhibit a high adhesiveness to the adherend even at high temperature and which does not remain on the adherend when peeled (Soejima et al., page 1, paragraph [0013], page 3, paragraph [0044]).
Regarding claim 2, Shindo et al. fail to teach wherein gel fraction of the (meth)acrylic acid ester copolymer resin is 70% or less.  However, Soejima et al. teach a resin composition (page 1, paragraph [0014], page 4, paragraphs [0048]-[0051]) comprising a (meth)acrylic acid ester copolymer resin which includes an N-methylol group (page 4, paragraphs [0048]-[0051]), and whose glass transition temperature is -40 °C to 30 °C (page 1, paragraph [0014]), wherein the gel fraction of the (meth)acrylic acid ester copolymer resin is 50% by weight or more which reads on Applicant’s claimed range of 70% or less (page 1, paragraph [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the copolymer resin of Soejima et al. in the composition of Shindo et al. in order to exhibit a high adhesiveness to the adherend even at high temperature and which does not remain on the adherend when peeled (Soejima et al., page 1, paragraph [0013], page 3, paragraph [0039]).
Regarding claim 3, Shindo et al. teach a method for producing a self-adsorbing laminated foam sheet that includes an adsorbing layer consisting of a self-adsorbing foam sheet and a support layer consisting of a base material (paragraphs [0001], [0008], [0009]), the method comprising making a resin composition for a self-adsorbing foam sheet, the resin composition including 100 parts by weight of an acrylate ester 
Shindo et al. fail to teach wherein the copolymer resin includes an N-methylol group, and whose glass transition temperature is -10 °C or less.  However, Soejima et al. teach a foam sheet comprising a layer (page 1, paragraph [0014]) comprising a resin composition (page 1, paragraph [0014], page 4, paragraphs [0048]-[0051]) comprising a (meth)acrylic acid ester copolymer resin which includes an N-methylol group (page 4, paragraphs [0048]-[0051]), and whose glass transition temperature is -40 °C to 30 °C (page 1, paragraph [0014]); and a supporting layer consisting of a base material which is a resin film (page 1, paragraph [0014], page 2, paragraph [0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the copolymer resin of Soejima et al. in the composition of Shindo et al. in order to exhibit a high adhesiveness to the adherend even at high temperature and which does not remain on the adherend when peeled (Soejima et al., page 1, paragraph [0013], page 3, paragraph [0044]).
Regarding claim 4, Shindo et al. fail to teach wherein gel fraction of the (meth)acrylic acid ester copolymer resin is 70% or less.  However, Soejima et al. teach a foam sheet comprising a layer (page 1, paragraph [0014]) comprising a resin 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the copolymer resin of Soejima et al. in the composition of Shindo et al. in order to exhibit a high adhesiveness to the adherend even at high temperature and which does not remain on the adherend when peeled (Soejima et al., page 1, paragraph [0013], page 3, paragraph [0039]).
Regarding claim 5, Shindo et al. teach wherein the base material is a resin film (paragraph [0009]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2021